REASONS FOR ALLOWANCE
This is a first-action notice of allowability. The claims of July 15, 2019, are under consideration. Claims 1-15 stand allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This application is a continuation of US Patent 10,349,984 (14/757804). The claims include many of the same limitations as the allowed claims, and include the features which were considered to make the prior application allowable.
This notice of allowance is issued after updated search has been conducted. No prior art has been discovered which teaches all of the claimed limitations, in particular, noting this torque driver is being particularly claimed in combination with a pedicle screw which it is driving in claims 1 and 9; the screwdriver having an anti-backdrive mechanism which automatically permits usage of the driver in either a powered or non-powered manner; amongst other features and functions. 
The question of obviousness of the combination of elements has been carefully considered. Combining prior art elements to arrive at a rejection of applicant’s invention is considered more than a mere combination of elements in an obvious manner. 
Additionally, the submission of the declaration under 37 CFR 1.132 of April 26, 2019, in the 14/757804 application is considered to apply equally in this instance. This submission is carefully considered in issuance of this notice of allowability. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799